Order filed, October 9, 2020.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-20-00672-CV

               KARAN SURINDER BHALLA, M.D. PLLC, Appellant

                                               V.

                                SYLVIA SORIA, Appellee


                        On Appeal from the 129th District Court
                                Harris County, Texas
                            Trial Court Case 2019-79407


                                          ORDER
       The reporter’s record in this case was due 08/5/2020. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 of the date of this order.


                                       PER CURIAM